 

Ron Weaver

Eastern Beacon Industries

4508 Atlantic Avenue, Un it 182
Long Beach, California 90807

855-883-0097

info@easternbeaconindustries.com

11/13/2018

Owner/ Partner
CAA
3901 Pompano Beach, FL 33064

Dear Sir/Maam:

My name is Ron Weaver and I’m the CEO of Eastern Beacon
Industries. We design and manufacture tactical bags for law
enforcement agencies. | have a sling bag that contains a
ballistic rifle plate and the ability to conceal a weapon system.

| have been selling this bag to law enforcement agencies all
over the United States. I’ve been using your Micro Roni
weapon system in this bag. | have sold numerous Micro Ronis
over the last 6 months to these agencies. | have over 15
agencies using your weapon system. | have even created a
qualification course to certify the officers with the Micro Roni.

| received many phone calls from officers that were upset
regarding the price that was paid for the Micro Ronis. They
feel that | over charged them. A company called YRS INC. is
selling Micro Ronis on Gun Broker for a ridiculously low price.

YRS Inc. is selling the Micro Ronis at a lower price than I’m
purchasing directly from you. This is not ethical and is going to
hurt any dealer that is legitimately selling your products.

| can’t compete with his prices and will be forced to use
another weapon platform when | sell to these law
enforcement agencies. | use your weapon system because |
believe in it and stand behind it. | recently retired from the Los
Angeles Police Department and the officers trust me when |
present your products to them. | could use any SBR in my bags
but I’ve been using yours.

| would like to hear from you regarding this YRS INC. and their
sales pricing. | will be presenting by Ballistic Sling Bag to
numerous police agencies in November and December. |
would like to continue using yours, but reality is that | can use
any SBR in my bag.

Please take a look at this YRS INC because they may result in
your company losing out to law enforcement agencies all over
the United States.

Respectfully,

Ron Weaver

CEO
Eastern Beacon industries
